Citation Nr: 1442628	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  12-27 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

The Appellant and N. C.


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1942 to October 1945.  The Veteran died in January 1997, and the Appellant is the Veteran's surviving spouse.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the benefit sought on appeal. 

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, including a transcript of the March 2014 Board hearing presided over by the undersigned Acting Veterans Law Judge.  

In April 2014, the Board remanded the case for further evidentiary development.  The RO continued its previous denial, and the case is back before the Board for further appellate proceedings.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2014, the Board remanded the case and directed the AOJ to obtain a VA medical opinion to determine whether the Veteran's service-connected disabilities caused, or substantially or materially contributed, to the Veteran's death.  The examiner was asked to specifically comment on each of the Veteran's service-connected disabilities and whether they would cause the Veteran to be inactive enough to have contributed to a stroke and/or cardiopulmonary arrest.  The AOJ obtained a VA medical opinion in April 2014 in which the examiner stated that the Veteran's "service-connected conditions were not to be inactive enough to have caused, or substantially or materially contributed to a stroke and/or cardiopulmonary arrest."  Thus, the VA examiner did not provide the requested opinion and the April 2014 VA medical opinion is inadequate.  Because the AOJ did not obtain an adequate opinion regarding whether the Veteran's service-connected disabilities caused, or substantially or materially contributed, to the Veteran's death, the AOJ's actions are not in conformity with the Board's April 2014 remand directives.  Accordingly, this matter must again be remanded to obtain a new VA medical opinion.  Stegall v. West, 11 Vet. App. 268 (1998);

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a VA medical opinion from a physician who did not provide the April 2014 VA medical opinion.  Make the claims file available to the examiner for review of the case (to include Virtual VA/ VBMS).  The examiner is asked to note that this case review took place.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability) that the Veteran's service-connected disabilities caused, or contributed substantially or materially, to his death.  The examiner is asked to specifically comment on each of the Veteran's service-connected disabilities (lumbar spine, varicose veins, and shell fragment wound residuals of the right arm) and whether they would cause the Veteran to be inactive enough to have contributed to a stroke and/or cardiopulmonary arrest.  

Provide a complete rationale for all opinions in a typewritten report.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  

2. To help avoid future remand, the AOJ is asked to ensure that the required actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner (e.g., a complete rationale for any opinion is not provided), please undertake corrective action before the claims file is returned to the Board.  

3. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Appellant a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



